PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Unger, et al.							:
Application No. 16/213,245					:	DECISION ON PETITION
Filing Date: December 7, 2018 	 				:
Attorney Docket No. NOX-003CIP-CON2			


This is a decision on the petition under 37 CFR 1.137(a), filed May 31, 2021, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Yin P. Zhang appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a proper Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed March 18, 2021, no later than payment of the issue fee. Applicant paid the issue fee on April 26, 2021. As such, the application became abandoned on April 27, 2021. The Office mailed a Notice of Abandonment on April 30, 2021. 
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition has not satisfied requirement (1).  In this regard, the Oath or Declaration in compliance with 37 CFR 1.63 filed May 31, 2021, is not accepted since the applicant listed on the Oath or Declaration does not match that on the Application Data Sheet (ADS) filed on December 7, 2018. The Oath filed on May 13, 2021 has the application number for the parent application. The MPEP 602.05(a) states that for applications filed on or after September 16, 2012, a copy of the Oath or Declaration from the parent case can be filed. This is not a “copy” of the Oath or Declaration from the parent case, however, because the 2nd inventor’s “Ed” rather than “Edmund” in the parent case. No inventor’s declaration in the name of Edmund R. Marinelli was filed in the parent case. So a new Declaration to this application must be filed. The inventor’s name much match what is currently recorded or a request under 37 CFR 1.48 to correct inventorship must be filed. If appropriate, a request under 37 CFR 1.46 to correct the name of the applicant and a corrected ADS in compliance with 37 CFR 1.76(c)(2) should be filed.

No amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.

Since 37 CFR 1.312 prohibits amendments after the payment of the issue fee, entry of a corrected ADS and request under 37 CFR 1.46 would not be permitted without also the filing of a Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) with fee, and a Request for Continued Examination (RCE) under 37 CFR 1.114 and fee. See MPEP 1308.

In view of the above, any renewed petition under 37 CFR 1.137(a) should be accompanied by a corrected ADS, a Request under 37 CFR 1.46, a petition under 37 CFR 1.313(c)(2) along with an RCE and fees.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450By hand:		Customer Service Window
Mail Stop PetitionsRandolph Building 401 Dulany Street Alexandria, VA 22314 
 
By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 





Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


	




    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).